Name: Commission Regulation (EC) No 2227/94 of 13 September 1994 re-establishing the levying of customs duties on certain textile products originating in India, Pakistan, Indonesia, Belarus and China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  cooperation policy
 Date Published: nan

 15 . 9. 94 Official Journal of the European Communities No L 240/5 COMMISSION REGULATION (EC) No 2227/94 of 13 September 1994 re-establishing the levying of customs duties on certain textile products originating in India, Pakistan , Indonesia, Belarus and China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded from 1 July to 31 December 1994 for each category of products subjected in Annexes I and II thereto to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings heve been reached at Community level ; Whereas, in respect of products of the order Nos and origins indicated in the table below, the relevant ceilings were fixed at the levels indicated in that table ; whereas that ceiling was reached on the date indicated below, by charges of the imports into the Community of the products in question ; Order No Origin Ceiling Date 40.0060 Pakistan 875 000 pieces 31 . 7. 1994 40.0080 India 958 500 pieces 28 . 7 . 1994 40.0360 Indonesia 29 tonnes 27. 7. 1994 40.0360 China 6 tonnes 27. 7. 1994 40.0390 Pakistan 50,5 tonnes 10. 8 . 1994 40.0390 India 50,5 tonnes 27. 7. 1994 40.0760 Pakistan 84,5 tonnes 31 . 7. 1994 40.0780 India 79,5 tonnes 27. 7. 1994 40.0840 India 7,5 tonnes 27. 7 . 1994 40.0980 India 7 tonnes 27. 7. 1994 42.1240 Belarus 1 019 tonnes 27. 7. 1994 Whereas it is appropriate to re-establish the levying of customs duties for the products in question, (') OJ No L 370, 31 . 12. 1990, p . 39 . 0 OJ No L 338, 31 . 12. 1993, p . 22. 15. 9 . 94No L 240/6 Official Journal of the European Communities HAS ADOPTED THIS REGULATION : Article 1 As from 18 September 1994, the levying of customs duties, suspended from 1 July to 31 December 1994, pursuant to Regulation (EEC) No 3832/90, shall be re-established on imports into the Community of the products indicated in the table below : Order No Category (Unit) CN code Description Origin 40.0060 6 6203 41 10 Men's or boys' woven breeches, shorts Pakistan 6203 41 90 (other than swimwear) and trousers 6203 42 31 (including slacks), women's or girls' 6203 42 33 woven trousers and slacks, of wool, of 6203 42 35 cotton or of man-made fibres ; lower 6203 42 90 parts of tracksuits with lining, other 6203 43 19 than of category 16 or 29, of cotton or 6203 43 90 of man-made fibres 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 6211 32 42 6211 33 42 6211 42 42 6211 43 42 40.0080 8 ' 6205 10 00 Men's or boys' shirts, other than knitted India 6205 20 00 or crocheted, of wool, cotton or 6205 30 00 man-made fibres 40.0360 36 5408 10 00 Woven fabrics of continuous artificial Indonesia 5408 21 00 fibres, other than those for tyres of China 5408 22 10 category 114 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 40.0390 39 6302 51 10 Table linen, toilet and kitchen linen, Pakistan 6302 51 90 other than knitted or crocheted, other India 6302 53 90 than of terry towelling or similar terry ex 6302 51 00 fabrics of cotton 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 15. 9 . 94 Official Journal of the European Communities No L 240/7 Order No Category (Unit) CN code Description Origin 40.0760 76 6203 22 10 Men's or boys' industrial or Pakistan 6203 23 10 occupational clothing, other than 6203 29 1 1 knitted or crocheted ; women's or girls' 6203 32 10 aprons, smock-overalls and other 6203 33 10 industrial or occupational clothing, 6203 39 1 1 other than knitted or crocheted 6203 42 1 1 6203 42 51 6203 43 1 1 6203 43 31 6203 49 1 1 6203 49 31 6204 22 10 6204 23 10 6204 29 1 1 6204 32 10 6204 33 10 6204 39 1 1 6204 62 1 1 6204 62 51 6204 63 1 1 6204 63 31 6204 69 1 1 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 40.0780 78 6203 41 30 Garments, other than knitted or India 6203 42 59 crocheted excluding garments of 6203 43 39 categories 6, 7, 8 , 14, 15, 16, 17, 18 , 21 , 6203 49 39 26, 27, 29, 68, 72, 76 and 77 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 6211 41 00 621 1 42 90 621 1 43 90 40.0840 84 6214 20 00 Shawls, scarves, mufflers, mantillas, veils India 6214 30 00 and the like other than knitted or 6214 40 00 crocheted, of wool, of cotton or 6214 90 10 man-made fibres 40.0980 98 5609 00 00 Other articles made from yarn, twine, India cordage, rope or cables, other than 5905 00 10 textile fabrics, articles made from such fabrics and articles of category 97 No L 240/8 Official Journal of the European Communities 15. 9. 94 Order No Category (Unit) CN code Description Origin 42.1240 124 5501 10 00 Synthetic staple fibres Belarus 5501 20 00 5501 30 00 5501 90 00 5503 10 11 5503 10 19 5503 10 90 5503 20 00 5503 30 00 5503 40 00 5503 90 10 5503 90 90 5505 10 10 5505 10 30 5505 10 50 5505 10 70 5505 10 90 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1994. For the Commission Christiane SCRIVENER Member of the Commission